Citation Nr: 1826100	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  13-12 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, prior to March 30, 2011. 

2.  Entitlement to a rating in excess of 40 percent for diabetes mellitus, from March 30, 2011 to September 23, 2014. 

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, from September 24, 2014, to include the propriety of the reduction from 40 percent to 20 percent.

4.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity prior to March 30, 2011.

5.  Entitlement to a rating in excess of 40 percent for peripheral neuropathy of the right upper extremity from March 30, 2011.

6.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity prior to March 30, 2011. 
7.  Entitlement to a rating in excess of 30 percent for peripheral neuropathy of the left upper extremity from March 30, 2011. 

8.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

9.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

Subsequently, in a March 2013 rating decision the RO granted an increase of the Veteran's disability rating for diabetes mellitus, to 40 percent, effective March 30, 2011.  Additionally, the RO granted an increase of his disability rating for peripheral neuropathy of the right upper extremity to 40 percent, effective March 30, 2011; and for peripheral neuropathy of the left upper extremity to 30 percent, effective March 30, 2011.

Later, in an October 2014 rating decision, the RO reduced the Veteran's disability rating for diabetes mellitus, from 40 percent to 20 percent, effective, September 24, 2014.  In response thereto, he submitted an October 2014 Statement in Support of Claim contesting the reduction.

In June 2012, the Veteran testified before a Decision Review Officer (DRO) at a hearing held at the RO.  In May 2017, he presented testimony before the undersigned Veterans' Law Judge at a Board hearing also held at the RO.  Transcripts of both hearings have been associated with the claims file. 

In August 2017, this matter was before the Board.  At that time, it was remanded for further development.  The Board finds that there has been substantial compliance with the instructions of its remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); see also Stegall v. West, 11 Vet. App 268 (1998).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's service connected diabetes mellitus requires insulin and restricted diet, but not regulation of activities.

2.  The October 2014 reduction of the Veteran's disability rating for diabetes mellitus, from 40 percent to 20 percent, was proper. 

3.  Prior to March 30, 2011, the Veteran's service-connected peripheral neuropathy of the right upper extremity manifested as mild incomplete paralysis of all radicular groups. 

4.  From March 30, 2011 to September 24, 2014, the Veteran's peripheral neuropathy of the right upper extremity manifested as moderate incomplete paralysis of all radicular groups.

5.  From September 24, 2014, the Veteran's peripheral neuropathy of the right upper extremity manifested as severe incomplete paralysis of all radicular groups.

6.  Prior to March 30, 2011, the Veteran's peripheral neuropathy of the left upper extremity manifested as mild incomplete paralysis of all radicular groups.

7.  From March 30, 2011 to September 24, 2014, the Veteran's service-connected peripheral neuropathy of the left upper extremity manifested as moderate incomplete paralysis of all radicular groups.

8.  From September 24, 2014, the Veteran's peripheral neuropathy of the left upper extremity manifested as severe incomplete paralysis of all radicular groups.

9.  Prior to September 24, 2014, the Veteran's service-connected peripheral neuropathy of the lower right extremity manifested as moderate incomplete paralysis of the sciatic nerve.

10.  As of September 24, 2014, the Veteran's peripheral neuropathy of the lower right extremity manifested as severe incomplete paralysis of the sciatic nerve.

11.  Prior to September 24, 2014, the Veteran's service-connected peripheral neuropathy of the lower left extremity manifested as moderate incomplete paralysis of the sciatic nerve.

12.  As of September 24, 2014, the Veteran's peripheral neuropathy of the lower left extremity manifested as severe incomplete paralysis of the sciatic nerve.
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.115 (a), 4.115 (b), 4.119, Diagnostic Code 7913 (2017).

2.  The reduction of the disability rating for the Veteran's diabetes mellitus from 40 to 20 percent was proper and the criteria for the restoration of a 40 percent disability rating have not been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.344 (2017).

3.  Prior to March 30, 2011, the criteria for a 20 percent rating for peripheral neuropathy of the right upper extremity are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8513 (2017).

4.  The criteria for a rating in excess of 40 percent prior to September 24, 2014, and in excess of 70 percent thereafter, for peripheral neuropathy of the right upper extremity are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 4.124, 4.124a, Diagnostic Codes 8513, 8515 (2017).

5.  As of September 24, 2014, the criteria for a rating of 70 percent for peripheral neuropathy of the right upper extremity are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8513 (2017).

6.  Prior to March 30, 2011, the criteria for a 20 percent rating for peripheral neuropathy of the left upper extremity are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8513 (2017).

7.  The criteria for a rating in excess of 30 percent prior to September 24, 2014, and in excess of 60 percent thereafter, for peripheral neuropathy of the left upper extremity are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 4.124, 4.124a, Diagnostic Codes 8513, 8515 (2017).

8.  As of September 24, 2014, the criteria for a rating of 60 percent for peripheral neuropathy of the left upper extremity are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8513 (2017).

9.  Prior to September 24, 2014, the criteria for a rating in excess of 20 percent for peripheral neuropathy of the bilateral lower extremities are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8513 (2017).

10.  As of September 24, 2014, the criteria for a rating of 40 percent for peripheral neuropathy of the bilateral lower extremities are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8513 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

Neither the Veteran in this case nor his representative has referred to any deficiencies in either VA's duty to notify or to assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  As in the instant case, where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts, are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diabetes Mellitus

The Veteran's diabetes mellitus is rated 20 percent disabling under the criteria of 38 C.F.R. § 4.119, Diagnostic Code 7913.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated as 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated as 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.

The Veteran has asserted throughout the appeal that his diabetes mellitus warrants a higher rating, as he has had to regulate his activities due to the condition.  In addition, he testified before the DRO and the Board that he was told by his doctor to regulate his activities in order to treat his diabetes.  

In July 2010, the Veteran underwent a VA diabetes mellitus examination.  At that time, it was noted that he treated the condition with oral medication.  He denied any hypoglycemic reactions and no hospitalizations were noted.  There was no restriction of activities at that time. 

A review of the record shows that, prior to March 2011, the Veteran's diabetes mellitus was treated with oral medications.  He was prescribed insulin injections to treat his diabetes mellitus that month.

In April 2011, the Veteran underwent a VA diabetes mellitus examination.  At that time, it was noted that the Veteran's condition was treated with insulin and oral medication, without side effects.  There was no history of diabetes-related hospitalization or surgery.  The Veteran was instructed to follow a restricted diet, but was not restricted in his ability to perform strenuous activities.  He reported neuropathy and erectile dysfunction.  There were no diabetic skin abnormalities, visual impairment, kidney disease or amputation.  The Veteran's diabetes mellitus had been poorly controlled, leading to moderate neuropathy of the extremities and erectile dysfunction.  

On multiple occasions throughout the appeal period (specifically April 2011, May 2011, June 2011, July 2011, November 2011, April 2012, October 2012, April 2013, November 2013 and March 2014), the Veteran was seen at VA for routine care.  It was confirmed at each visit that his diabetes mellitus was treated with insulin and oral medications.  There was no regulation of activities prescribed at any visit.   

At his June 2012 DRO hearing, the Veteran testified that his doctor had restricted his activities, in addition to prescribing insulin.  

Also in June 2012, the Veteran underwent a VA diabetes mellitus examination.  At that time, it was noted that the Veteran's disability was treated with a restricted diet, oral hypoglycemic agents, and prescribed insulin.  Although the examiner noted that the Veteran's diabetes mellitus required the regulation of activities as part of medical management of the condition, she indicated that the activities to which she referred were the Veteran's diet, insulin injections, and blood sugar checks and not, as per VA purposes, any avoidance of strenuous occupational and recreational activities with the intention of avoiding hypoglycemic episodes.  

The Veteran reported visiting his diabetic care provider twice a month, and had no hospitalizations for episodes of ketoacidosis or hypoglycemic reactions in the previous 12 months.  The Veteran had no progressive unintentional weight loss attributable to diabetes mellitus, but had experienced loss of strength.  Diabetic peripheral neuropathy was noted.  No other pertinent physical findings or complications were found.  

In September 2014, the Veteran was seen at VA in regard to a request for diabetic shoes.  At that time, his diabetes mellitus was characterized as without complication, and not uncontrolled. 

Also in September 2014, the Veteran underwent a VA diabetes mellitus examination.  At that time, his condition was treated with a restricted diet, oral hypoglycemic agents, and daily insulin injections.  There was no regulation of activities as part of medical management of diabetes mellitus.  The Veteran visited his diabetic care provider less than 2 times per month for treatment of ketoacidosis and hypoglycemia.  There had been no episodes of ketoacidosis or hypoglycemic reactions which required hospitalization in the previous 12 months.  

The Veteran was seen at VA in October 2014, March 2015, September 2015, March 2016, April 2016, June 2016, December 2016, January 2017 and April 2017 for routine care.  At each visit, it was confirmed that he was taking insulin to treat his diabetes mellitus.  There was no mention by health care providers as to any regulation of activities due to the condition at any recorded visit. 

In May 2017, the Veteran testified before the Board that his doctor had placed restrictions on his activities, in addition to the insulin prescribed to treat his diabetes mellitus.  The Veteran indicated that his doctor had told him to stop walking if he felt weak. 

In July 2017, the Veteran was seen at VA concerning his diabetes.  At that time, he was continuing with insulin injections, although the VA endocrinologist noted that, based on tested blood sugar levels, he was possibly noncompliant with testing or injecting.  

In October 2017, in response the Board's August 2017 remand, the Veteran underwent a VA diabetes mellitus examination.  At that time, it was noted that the condition was treated with a restricted diet, prescribed oral hypoglycemic agent, and daily insulin injections.  There was no regulation of activities as part of medical management of diabetes mellitus found.  The Veteran visited his diabetic care provider less than 2 times a month for treatment of ketoacidosis and hypoglycemia.  There had been no episodes of ketoacidosis or hypoglycemic reactions which required hospitalization in the previous 12 months.  

In accordance with Note (1), the Board will first consider the Veteran's complications of diabetes. In this regard, the Veteran already has been awarded separate disability ratings for his complications of peripheral neuropathy of the bilateral extremities.  As the Veteran is separately rated for such complications, no consideration of them is warranted as part of the current claim for a higher rating for diabetes mellitus.  The record shows that the only other complication related to the Veteran's diabetes mellitus is erectile dysfunction, for which he is separately rated, as well.  Thus, the Board finds that addressing complications is not necessary here.

Turning to the criteria for a rating in excess of 20 percent for diabetes mellitus under Diagnostic Code 7913, the Board concludes after a review of the record that at no time throughout the course of the appeal has the Veteran's disability met the criteria for a 40 percent disability rating.  Specifically, while the evidence shows the Veteran has been prescribed an oral hypoglycemic agent, takes insulin daily and used a restricted diet to control his diabetes, he has not been prescribed limited physical activity or advised to avoid strenuous occupational or recreational activities.  Although the Veteran testified that his doctor told him to stop walking if he tired, this does not meet the criteria of regulation of activities, as defined by Diagnostic Code 7913 (regulation of activities as the avoidance of strenuous occupational and recreational activities).  38 C.F.R. § 4.119, Diagnostic Code 7913. The multiple VA examinations performed over the course of the appeal show that the Veteran's activities were never restricted.  Likewise, VA treatment records also do not document any restriction of activities.

The probative evidence of record thus shows that the Veteran has not been required to regulate his activities as defined by the rating criteria.  Therefore, the criteria for an increased rating for diabetes mellitus under the criteria of Diagnostic Code 7913, are not met.  As the criteria for the next higher, 40 percent, rating are not met and the criteria are cumulative, it follows that the criteria for an even higher rating (60 or 100 percent) likewise are not met.
The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his diabetes mellitus.  It acknowledges that the Veteran, in advancing this appeal, believes that his diabetes mellitus has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

Finally, as to the propriety of the October 2014 reduction of the Veteran's disability rating from 40 percent to 20 percent, the Board notes that certain notice considerations apply when reduction in the evaluation of a service-connected disability is contemplated.  If the contemplated lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore and must be given 60 days to present additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105 (e).  However, in the instant case, the RO's rating reduction for the Veteran's diabetes mellitus did not result in any reduced compensation payable to the Veteran.  Thus, the procedural protections of 38 C.F.R. § 3.105 (e) do not apply.  Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a Veteran with 60 days' notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the Veteran).

Furthermore, ratings for disabilities that have been have continued for long periods at the same level (5 years or more) and are subject to episodic improvement will not be reduced based on a single examination, and reductions should not be based on an examination that was less thorough and complete than the examination on which the rating was assigned.  38 C.F.R. § 3.344.  Here, the 40 percent rating previously assigned had not been in effect for 5 years at the time of the reduction.  Therefore, the provisions of 38 C.F.R. § 3.344 (a) are also inapplicable.  Consequently, the question of propriety rests entirely on whether the reduction was factually warranted based on the evidence then of record.

As noted above, the Veteran has never required a regulation of activities as part of medical management of his diabetes mellitus.  In order to be rated at 40 percent, there must be such regulation.  In the March 2013 decision which granted the increase to a 40 percent rating, it was noted that despite a lack of medical evidence of regulation of activities, the Veteran's disability rating was increased to 40 percent based solely on his testimony of such.  This was clearly in error, as the evidence of record unequivocally showed no such regulation and the Veteran's testimony of such regulation is contradicted by the medical evidence of record.  The Board does not find the Veteran's lay testimony as to the requirement of regulation of activities probative, as it is not supported by evidence of record which consistently shows no such regulation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative).  While the Veteran may have believed that his doctor's advice regarding less walking when tired was a regulation of activities, such a recommendation does not comport with the regulatory definition of avoidance of strenuous occupational and recreational activities.  It follows that, in the absence of regulation of such activities at any point during the appeal, a higher disability rating is not warranted.  Thus, the Board finds that the October 2014 reduction in rating from 40 to 20 percent was both substantively and procedurally proper.    

Extremities

The Veteran seeks entitlement to higher evaluations for his diabetic peripheral neuropathy of the right and left upper extremities.  His right upper extremity is currently rated at 10 percent prior to March 30, 2011, and 40 percent thereafter.  His left upper extremity is rated as 10 percent disabling prior to March 30, 2011, and 30 percent thereafter.  The Veteran has been evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8515, prior to March 30, 2011, and under Diagnostic Code 8513 thereafter. 

Additionally, the Veteran's service-connected peripheral neuropathy of the right lower extremity and service-connected peripheral neuropathy of the left lower extremity currently are evaluated as 20 percent disabling in each extremity by analogy to 38 C.F.R. §§ 4.119, 4.124a, DC 7913-8520 (diabetes mellitus-paralysis of sciatic nerve).  

VA treatment notes show that the Veteran was seen in March 2010, September 2010 and December 2010 by a VA podiatrist.  He indicated experiencing numbness and tingling of the bilateral lower extremities, which was characterized as significant peripheral neuropathy and treated on each occasion with debridement.  

In October 2010, the Veteran was seen at VA with complaints of numbness in the hands.  He reported an inability to hold things in his hands and was wearing a wrist brace. 

As noted above, in July 2010, the Veteran underwent a VA diabetes mellitus examination.  Sensory examination showed decreased sensation in the hands and feet, bilaterally.  The examiner found mild diabetic peripheral neuropathy of the bilateral upper extremities.  Moderate diabetic peripheral neuropathy of the lower extremities was also noted.  

In May 2011, the Veteran underwent a VA peripheral nerves examination.  He reported tingling in his hands and feet, pain, and weakness.  Physical examination showed decreased senses of the bilateral upper extremities, affecting the median and ulnar nerves.  The lower extremities showed decreased sensation, as well, affecting the L5 and S1 nerves.  Joint pain was noted, as well as a mild limp.  The examiner diagnosed moderate bilateral upper and lower sensory neuropathy.  

In April 2012, the Veteran was seen at VA and given a foot examination, which revealed foot sensation that was absent on the right and diminished on the left.  He was assigned a Foot Risk Level of 1 and advised to perform frequent self-examinations.  

At his June 2012 DRO hearing, the Veteran testified that he experienced burning, numbness, and pain in all of his extremities.  He characterized the pain as level 10 on a 1-to-10 scale, in each limb.  

In June 2012, the Veteran underwent a VA diabetic sensory-motor peripheral neuropathy examination.  At that time, the Veteran reported pain and numbness in each of his extremities.  The Veteran treated his neuropathy with bilateral forearm and wrist braces, bilateral knee braces, and prosthetic shoes.  The examiner noted moderate pain in all extremities, which was intermittent.  Also present in all extremities was moderate paresthesias and numbness.  Flexion and extension of each elbow, wrist, knee and ankle was reduced.  Grip and pinch were found to be less than normal.  Deep tendon reflexes were decreased.  No muscle atrophy or trophic changes were found.  Testing of the upper extremities showed moderate incomplete paralysis of the bilateral radial nerve; moderate incomplete paralysis of the bilateral median nerve; and moderate incomplete paralysis of the ulnar nerve.  Lower extremity testing showed moderate incomplete paralysis of the sciatic nerve, bilaterally.  Femoral nerve testing showed no paralysis.  The examiner found no other pertinent physical findings, complications, conditions, signs or symptoms present.  

In March 2013 and December 2013, the Veteran was seen at VA for a diabetic foot care appointment.  On each occasion, it was noted that foot sensation, bilaterally, was absent when tested.  The Veteran was assigned a Foot Risk Level of 2 and advised to perform self-examinations of his foot and avoid bare feet. 

In August 2014, the Veteran was fitted for diabetic shoes and it was noted that he was developing numbness in his feet. 

In September 2014, the Veteran underwent a VA diabetic sensory-motor peripheral neuropathy examination.  At that time, the Veteran reported experiencing decreased sensations, chronic pain, difficulty holding objects, difficulty dressing and walking.  Constant, moderate pain was noted in all extremities.  Severe intermittent pain was also present.  The examiner determined that the Veteran's paresthesias and dysesthesias were severe in nature in all extremities, as was numbness.  Flexion and extension testing of elbows, wrists, knees and ankles showed normal results.  Upon testing of the upper extremities, the examiner found severe incomplete paralysis of the radial nerve, of the median nerve, and of the ulnar nerve, bilaterally.  Testing of the sciatic nerve showed moderately severe incomplete paralysis of the bilateral lower extremities.  Femoral nerve testing showed severe incomplete paralysis of the bilateral lower extremities.  

In September 2015, the Veteran was seen for a routine visit at VA.  He was given a foot examination, which revealed diminished sensation, bilaterally.  The Veteran was assigned a Foot Risk Level of 1 and advised to perform frequent self-examinations of his foot and avoid going without footwear. 

At the May 2017 Board hearing, the Veteran testified that he experienced numbness and tingling in his hands which caused him to drop things.  In addition, he experienced numbness in his feet.  

In October 2017, in response to the Board's August 2017 remand, the Veteran underwent a VA diabetic sensory-motor peripheral neuropathy examination.  At that time, he reported severe numbness of the feet and lower legs, with burning and sharp pains in both feet.  There was severe numbness in both hands, extending up the arms to the elbow.  Tingling was present.  The examiner found moderate constant pain in all extremities.  She found severe intermittent pain, severe paresthesias and dysesthesias and severe numbness present in all extremities.  Neurological examination showed a reduction in elbow and wrist flexion and extension, bilaterally, as well as reduced grip and pinch.  Extension and flexion of the knee and ankle were normal.  As concerned the upper extremities, the examiner determined that the Veteran was experiencing severe incomplete paralysis of the radial, median and ulnar nerves.  In the bilateral lower extremities, there was moderately severe incomplete paralysis of the sciatic nerve, and moderate incomplete paralysis of the femoral nerve.  

Bilateral Upper Extremities 

Disability ratings for diseases of the peripheral nerves under Diagnostic Code 8515 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120.  Under Diagnostic Code 8515, a 10 percent disability rating is warranted for the major and minor upper extremity for mild incomplete paralysis of the median nerve, a 30 percent disability rating is warranted for the major upper extremity and 20 percent disability rating is warranted for the minor upper extremity for moderate incomplete paralysis of the median nerve, a 50 percent disability rating is warranted for the major upper extremity and 40 percent disability rating is warranted for minor upper extremity for severe incomplete paralysis of the median nerve, and a 70 percent disability rating is warranted for the major upper extremity 60 percent disability rating is warranted for the minor upper extremity for complete paralysis of the median nerve.  The Veteran is right-hand dominant; thus, his right hand is his major extremity for purposes of rating his claim.  38 C.F.R. § 4.69.

Diagnostic Code 8513 provides the rating criteria for paralysis of the radicular nerve, and therefore neuritis and neuralgia of that nerve.  Disability ratings of 20 percent, 40 percent and 70 percent are assignable for incomplete paralysis of the major extremity which is mild, moderate or severe in degree, respectively.  Disability ratings of 20 percent, 30 percent, and 60 percent are assignable for incomplete paralysis of the minor extremity which is mild, moderate or severe in degree, respectively.  Disability ratings of 90 percent and 80 percent are assignable for complete paralysis of the radicular nerve of the major and minor extremity respectively.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" indicates a degree of lost or impaired function less than the type picture for complete paralysis given with each nerve.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

For rating purposes, a distinction is made between major (dominant) and minor groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  38 C.F.R. § 4.69.  As indicated by the evidence of record, the Veteran is right-hand dominant; thus, his service-connected peripheral neuropathy of the right upper extremity disability involved his major extremity, while his service-connected peripheral neuropathy of the left upper extremity disability involved his minor extremity.

Prior to March 30, 2011

Prior to March 30, 2011, the Veteran's bilateral upper extremity peripheral neuropathy is assigned a 10 percent rating under Diagnostic Code 8515, which pertains to incomplete and complete paralysis of the median nerve.  See 38 C.F.R. 
§ 4.124a (2017).  In a March 2012 rating decision, however, the RO increased the Veteran's disability rating to 40 percent for the right extremity and 30 percent for the left, under Diagnostic Code 8513.  The Board notes that Diagnostic Code 8513 pertains to "all radicular groups," while 8515 applies only to the median nerve.  Here, the medical evidence of record reflects that the ulnar, median, and radial nerves of the upper extremities are affected by peripheral neuropathy.  Consequently, the Board finds that Diagnostic Code 8513 is the most applicable to the Veteran's bilateral upper extremity peripheral neuropathy.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case").

As noted above, under 8513, a rating of 20 percent is warranted for mild incomplete paralysis of either extremity.  The evidence shows that, prior to March 30, 2011, the Veteran experienced decreased sensation in his bilateral upper extremities.  In October 2010 the Veteran was seen with complaints of numbness in the hands and the July 2010 VA examiner found mild peripheral neuropathy upon testing.  Therefore, the Board finds that a 20 percent rating is warranted, under Diagnostic Code 8513, for this time period.

A rating in excess of 20 percent, however, is not warranted.  A higher rating would require moderate paralysis which has not been shown by the evidence of record, other than by the statements of the Veteran.  As will be discussed infra, such statements are less probative than the medical evidence of record.  Thus, a 20 percent rating, but no higher, is warranted for bilateral upper extremity peripheral neuropathy prior to March 30, 2011.  

After March 30, 2011 - Right Upper Extremity

The Veteran's right upper extremity, which is dominant, has accordingly been rated at 40 percent disabling from March 30, 2011.  A higher, 70 percent rating for the right upper extremity would require severe incomplete paralysis of all radicular groups of the major extremity.  

However, the Board finds that, from March 30, 2011 to September 24, 2014, the Veteran's right upper extremity does not warrant a higher rating.  The May 2011 VA examiner found that the Veteran's neuropathy was moderate in nature.  The June 2012 VA examiner conducted testing and found moderate incomplete paralysis in all radicular groups of the upper extremities.  Thus, the Board finds that the criteria for a higher rating are not met for the right upper extremity for this time period.

However, a rating of 70 percent is warranted, as of September 24, 2014.  On that date, the Veteran underwent a VA examination and severe incomplete paralysis was found in all radicular groups affecting the upper right extremity.   As the criteria for a higher rating is met as of the date of the examination, the Board finds that a 70 percent rating is warranted.  

A 90 percent rating under Diagnostic Code 8513 is not warranted at any point during the appeal, as the evidence does not show that there was complete paralysis of the Veteran's right upper extremity.

Left Upper Extremity

As of March 30, 2011, the Veteran's left upper extremity has been rated at 30 percent disabling, representing moderate incomplete paralysis of all radicular groups in the minor extremity.  A higher, 60 percent rating for the left upper extremity applies where the evidence shows severe incomplete paralysis of all radicular groups of the major extremity.  Here, the May 2011 and June 2012 examiners each found that the Veteran's neuropathy was moderate in nature.  Therefore, the Board finds that a higher rating is not warranted prior to September 24, 2014.

However, as of that date, the Board further finds that a 60 percent rating is necessary.  The Veteran underwent a VA examination on September 24, 2014 which showed severe incomplete paralysis of the radial nerve, of the median nerve, and of the ulnar nerve; that is, all radicular groups.  A subsequent VA examination in October 2017 confirmed that the Veteran's incomplete paralysis of all radicular groups of the upper left extremity was severe in nature.  Thus, a 60 percent rating is warranted.

At no point during the appeal period did the evidence show that there was complete paralysis of the Veteran's left upper extremity; therefore, an 80 percent rating under Diagnostic Code 8513 is not warranted. 

Bilateral Lower Extremities 

Diagnostic Code 8520 for peripheral neuropathy provides that mild incomplete paralysis is rated 10 percent disabling.  See 38 C.F.R. § 4.124a.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A higher 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is assigned for severe incomplete paralysis with marked muscle atrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve with the foot dangles and drops, no active movement possible of the muscles below the knee and flexion of the knee weakened or (very rarely) lost.

The Veterans bilateral lower extremities have been rated as 20 percent disabling throughout the appeal.  The evidence of record shows that a rating in excess of that percentage is not warranted prior to September 24, 2014.  The Veteran underwent VA examinations in July 2010 and May 2012 which each showed decreased sensation in the lower extremities; subsequent VA treatment notes show the same.  The June 2012 VA examination showed moderate incomplete paralysis of the sciatic nerve; thus, the assigned 20 percent rating is appropriate.

However, the report of the September 2014 VA examination shows moderately severe incomplete paralysis of the sciatic nerve.  The October 2017 VA examination revealed the same.  Therefore, the Board finds that a 40 percent disability rating is warranted as of September 24, 2014, the date of the VA examination showing worsening.  As there is no evidence of muscle atrophy, a rating in excess of 40 percent is not applicable.  

Finally, the Board notes that in assessing the severity of the Veteran's peripheral neuropathy for those time periods in which a higher disability rating was not assigned, the Board has considered his assertions regarding his symptoms, which the Veteran is competent to provide.  See e.g. Layno, supra; see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Moreover, the Board finds that the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the Veteran's peripheral neuropathy.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected peripheral neuropathy. 

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected neuropathy warrants a higher rating at any point other than what has been assigned herein.  As the preponderance of the evidence is against the claim for such periods, there is no benefit of the doubt to resolve.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 4.85, Diagnostic Codes 8513, 8520 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

A rating in excess of 20 percent for diabetes mellitus prior to March 30, 2011, is denied. 

A rating in excess of 40 percent for diabetes mellitus from March 30, 2011 to September 23, 2014, is denied.

A rating in excess of 20 percent for diabetes mellitus from September 24, 2014, is denied.

The October 2014 reduction of the Veteran's disability rating for diabetes mellitus, from 40 percent to 20 percent, was proper; restoration of the prior rating is denied.

A rating of 20 percent for peripheral neuropathy of the right upper extremity, prior to March 30, 2011, is granted.

A rating in excess of 40 percent for peripheral neuropathy of the right upper extremity from March 30, 2011 to September 24, 2014, is denied.

A disability rating of 70 percent for peripheral neuropathy of the right upper extremity, as of September 24, 2014, is granted. 

A rating of 20 percent for peripheral neuropathy of the left upper extremity, prior to March 30, 2011, is granted. 

A rating in excess of 30 percent for peripheral neuropathy of the left upper extremity from March 30, 2011 to September 24, 2014, is denied.

A disability rating of 60 percent for peripheral neuropathy of the left upper extremity, as of September 24, 2014, is granted. 

A rating in excess of 20 percent for peripheral neuropathy of the right lower extremity, prior to September 24, 2014, is denied.
A disability rating of 40 percent for peripheral neuropathy of the right lower extremity, as of September 24, 2014, is granted.

A rating in excess of 20 percent for peripheral neuropathy of the left lower extremity, prior to September 24, 2014, is denied.

A disability rating of 40 percent for peripheral neuropathy of the left lower extremity, as of September 24, 2014, is granted.




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


